Citation Nr: 1112053	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-50 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for chest pain.

3.  Entitlement to a compensable disability rating for sinusitis status post surgery.  

4.  Entitlement to a compensable disability rating for headaches.  

5.  Entitlement to a compensable disability rating for bilateral plantar fasciitis.  

6.  Entitlement to a disability rating higher than 10 percent for hiatal hernia with esophagitis and gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

During an examination conducted in April 2008 the Veteran reported that he suffered from dizziness and urinary incontinence.  These reports were in the context of his claim for service connection for residuals of a head injury.  Although the Board determines in the instant decision that the preponderance of the evidence is against a finding that he has residuals of a head injury, the record is absent for evidence that his reported dizziness and urinary incontinence have been adequately addressed by the RO.  

Notwithstanding that he reported these symptoms in the context of a claim for service connection for residuals of a head injury, the Veteran is not a medical professional and his opinion as to etiology in this matter does not limit his claim to the injury to which he attributed the symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The matter of entitlement to benefits on account of dizziness and urinary incontinence are claims not yet adjudicated by the RO so the Board does not have jurisdiction to address the claims in the first instance.  Claims for service connection for disability due to dizziness and urinary incontinence are referred to the RO for appropriate action, if needed.  


FINDINGS OF FACT

1.  The Veteran does not have residuals of an in-service head injury.  

2.  The Veteran's reported chest pain is not the result of any injury or disease which had onset during his active service or was caused by his active service and for which service connection has not already been established.  

3.  The Veteran's headaches have never resulted in any characteristic prostrating attacks.  

4.  The Veteran's hiatal hernia with esophagitis and gastroesophageal reflux disease has not been productive of considerable or severe impairment of health.  

5.  The Veteran's sinusitis status post surgery results in six or more nonincapacitating episodes per year, characterized by headaches, pain, and purulent discharge; but has not resulted in any incapacitating episodes since he filed his claim for service connection.  

6.  The Veteran's bilateral plantar fasciitis results in no more than mild symptoms, relieved by arch supports.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an in-service head injury have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).  

2.  The criteria for service connection for chest pains have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).  

3.  The criteria for a compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2010).

4.  The criteria for a compensable disability rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.71a, Diagnostic Code 5276 (2010).

5.  The criteria for a disability rating higher than 10 percent for Veteran's hiatal hernia with esophagitis and gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7346 (2010).  

6.  The criteria for a 30 percent disability rating, but no higher, for sinusitis status post surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Residuals of head injury

The Veteran contends that service connection is warranted for residuals of a head injury he suffered during service.  He reported in his February 2009 notice of disagreement that he suffers dizziness as often as twice per week along with severe headaches.  During the hearing before the undersigned, the Veteran testified that he suffered a head injury during service and that when recently reviewing his medical records he noticed that a physician had labeled his injury as a traumatic brain injury (TBI).  August 2010 hearing transcript at 18.  He asserted that what he suffered from was headaches.  Id.  The undersigned pointed out that service connection was in place for headaches.  Id.  The Veteran referred to the symptoms that he experienced shortly after his in-service injury, such as nausea, and vertigo, and stated that he was concerned that the head injury was not service connected but should be because it occurred during service.  Id. at 19.  

The Veteran then referred to results of psychological testing but did not express that he suffered any such symptoms.  Id. at 20-21.  When asked what he believed to be residual of the head injury, the Veteran testified that he believed the head injury had something to do with his headaches.  Id. at 21.  

June 2000 service treatment notes document that the Veteran reported headaches, double vision, vertigo, and one day of loss of consciousness following a head injury.  He was assessed as suffering post-concussion syndrome and an MRI was planned if it did not resolve.  In July 2000 he reported considerable improvement and the assessment was that his post-concussive syndrome had resolved, providing medical evidence against this claim.   

In March 2005 and March 2008 reports of medical history the Veteran indicated that he did not then have nor had ever had dizziness or fainting spells, providing more evidence against this claim.  

In May 2008, the Veteran underwent medical examination provided by VA through a contracted service, QTC.  He reported that he suffered no seizures, but that he had twelve hour headaches and dizziness twice per week.  The clinician recorded this report as well as the Veteran's report that he had urinary incontinence.  Physical examination found the Veteran in no acute distress, his head was normocephalic and atraumatic.  Neurological examination was normal.  Although the examiner provided an independent diagnosis of headaches, with regard to the head injury the examiner stated that there was no diagnosis because there is no pathology upon which to render a diagnosis.  

In August 2009, the Veteran underwent another examination, this time provided directly by VA.  The examiner listed all relevant treatment records from service.  He stated that the Veteran did suffer a traumatic brain injury during service but did not have residuals of that injury.  He explained that his opinion was based on a finding in the service records that the Veteran's injury related symptoms had resolved during service and concluded that the new symptoms of vertigo and headache were not caused by the remote history of traumatic brain injury.  

The Board finds these examination reports to be adequate.  In particular, the examiner who provided the August 2009 report explained that the pertinent medical evidence showed no residuals of the in-service head injury and thus adequately explained the conclusion reached.  

Although the Veteran appears to be arguing that he has continuity of symptomatology from the date of the in-service head injury, the Board finds his report to be outweighed by his reports during service and the examination results.  For many years after his injury, he reported that he did not have dizziness.  There is no report of urinary incontinence either prior to when his concussion symptoms resolved in July 2001 or at any time during service other than when he reported incontinence during the 2008 examination.  As to any report regarding continuity of symptomatology of headaches, service connection has been established for headaches.  Under VA regulations, benefits are not awarded for evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14.  Thus, as far as his headaches are concerned, even if the Board had found that he had headaches due to a head injury, there would be no substantive change in his disability picture for VA compensation purposes.  

The preponderance of the evidence is against a finding that the has disability due to his in-service head injury.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Chest pain

In his February 2009 notice of disagreement the Veteran stated that his service treatment records showed that he had a history of chest pain and that the pain caused shortness of breath and dizziness.  In his December 2008 substantive appeal, he contended that he had chest pain over the entire 21 years of his military service and that he still has chest pain.  During the hearing before the undersigned, the Veteran testified that he had not been diagnosed with a cardiovascular disability, that he had undergone several EKG's and no one could explain why he had chest pains.  August 2010 hearing transcript at 15-16.  When asked what he thought was causing the pain, the Veteran stated that he did not know.  Id. at 16.  

Service treatment records include September 1995, February 2000, and March 2005 reports of medical history in which the Veteran indicated that he did not then have nor had ever had pain or pressure in the chest.  December 2007 service treatment records document a normal cardiovascular system.  A March 2000 treatment note includes that the Veteran reported some chest tightness and coughing, he was assessed with allergic rhinitis.  A September 1997 chest x-ray report indicates a normal x-ray.  In April 1993 he reported tightness in the chest along with wheezing, a cough and chest congestion and was diagnosed with allergic rhinitis.  In December 1989 he reported vomiting, poor appetite, achiness, diarrhea, chest pain, vertigo, shortness of breath, chills, and fever, and was diagnosed as suffering from a viral syndrome.  

In an April 2008 general examination report it is listed that he had no shortness of breath but in a questionnaire he stated that he had chest pains that occurred in 1990, that he had suffered chest pains four times, but that he did not still have chest pains.  In that documentation he reported that he had a history of chest pain as well as a history of difficulty breathing, shortness of breath, and wheezing, which he attributed to sinus problems and allergies.  Pulmonary function tests revealed only that the Veteran has asthmatic bronchitis; a disease for which service connection has already been established.  

Post service treatment records show that the Veteran reported chest pain and cough in March 2009.  He was found to have pneumonia.  There is no evidence that his pneumonia had onset during active service.  

Noted in the May 2008 examination report is the Veteran's report of shortness of breath, chest pains, and dizziness, but with no angina, fatigue, or syncope attacks and that the Veteran reported that his symptoms were intermittent lasting several days as often as once per month.  Without any apparent basis, the examiner referred to these symptoms as "as a result of his heart condition" and stated that the Veteran was not getting treatment "for his heart condition."  From the Veteran's testimony, the treatment records, and the examination findings, the Board assigns no importance to the examiner's reference to a "heart condition" but rather it appears that the examiner, based on the examination request for evaluation of chest pains, was under the incorrect impression that the Veteran was asserting that he had a heart condition.  

Physical examination revealed no cardiac or pulmonary symptoms.  Chest x-ray, pulmonary function tests, EKG, and exercise stress test were all normal.  The examiner stated that his exercise stress test results were such that it was unlikely that the Veteran had ischemic heart disease.  The examiner stated that there was no diagnosis with regard to the reported chest pain because there was no pathology upon which to render a diagnosis.  

Service treatment record do indicate reports of chest pain.  Despite examination and diagnostic testing, there is no underlying disability related to the chest pain that the Veteran that has not already been service connected.  The Board notes that the Veteran has numerous service-connected disabilities including chronic bronchitis, and a gastrointestinal disability that includes reflux.  He has reported pain with each of these disabilities.  Moreover, the finding of his reported chest pain both during and after service have been attributed to specific conditions, pneumonia, an upper respiratory infection, allergic rhinitis, and a viral syndrome.  The Board thus finds that his reported chest pain is best viewed as related to any of these conditions for which service connection has been established, including asthmatic bronchitis and or cough due to allergic rhinitis, but that there is no basis for assigning a separate rating for chest pain.  The issues of whether the ratings assigned for asthmatic bronchitis or rhinitis are not before the Board at this time.  Of note VA compensation benefits are awarded for disability resulting from injury suffered or disease contracted during service, pain without pathology due to injury suffered or disease contracted during service is therefore not a "disability" subject to service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Based on the above analysis of the evidence, the Board determines that the preponderance of the evidence is against an award of service connection for chest pain.  The appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.




Headaches

The RO has evaluated the Veteran's headaches under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The Board finds no other appropriate schedular criteria.  Under that criteria, a 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  Id.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

All evidence shows that the Veteran's headaches do not meet the schedular criteria for a compensable rating.  He has consistently reported that although he has headaches, he is able to continue working while experiencing the headaches.  This tends to show that the headaches are not prostrating.  The lay witness statements also tend to show that the Veteran does not have prostrating headaches.  Although the Veteran may suffer headaches, only headaches characteristic prostrating attacks warrant a compensable evaluation.  

Because the preponderance of evidence shows that the Veteran does not have prostrating attacks, a compensable evaluation for headaches is not warranted under the rating schedule.  The rating schedule contemplates his symptomatology because the rating schedule addresses headaches and the level of disability due to headaches; in short the use of the word "prostrating" in the criteria contemplates all symptoms of headaches.  Referral for extraschedular consideration is therefore not indicated.   Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Gastrointestinal disability

The RO has evaluated the Veteran's hiatal hernia with esophagitis and gastroesophageal reflux disease under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board finds no other appropriate criteria for rating the Veteran's disability.  Under those criteria a 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  Id.   

In his notice of disagreement, the Veteran contended that service treatment records show that he had substernal or arm and shoulder pain productive of considerable impairment of health.  In his December 2008 substantive appeal, he referred to Diagnostic Code 7346 and stated that his dosage of prilosec had increased and his pain and discomfort had worsened.  

During the hearing before the undersigned, he reported that due to his gastrointestinal disability he had to change his diet, and could not eat spicy foods.  August 2010 hearing transcript at 6.  When asked how his disability had worsened he explained that he now takes four tablets per day and he used to take only one.  He reported that he has reflux symptoms at nigh no matter what time he eats or what he eats and that to avoid these symptoms he has to sleep sitting at a 45 degree angle instead of lying flat.  Id. at 7.  

Service treatment records and post service VA treatment records are absent for any findings of melena, complaint of  arm, shoulder, or substernal pain, hematemesis, melena, anemia, or any indication that his gastrointestinal disability resulted in considerable impairment of health.  In the May 2008 examination report the history provide by the Veteran was that he suffered a 10 pound weight loss over two months due to his gastrointestinal disability, had dysphagia, heartburn, epigastric pain, reflux, regurgitation, scapular pain, passing of black tarry stools, but no arm pain.  He reported that his symptoms occurred constantly all day.  The examiner reported that an April 2008 EGD results showed mild esophagitis.  The examiner stated that there were no findings of malnutrition or anemia.  

The 2009 examination report includes the Veteran's reported symptoms of reflux, pyrosis, epigastric pain, reflux, and regurgitation but no nausea, or vomiting.  

The Board finds the treatment records and the findings from the examinations to be more probative than the Veteran's statements as to the severity of his gastrointestinal disability including whether he suffers from considerable impairment of health.  Those reports show that he does not suffer considerable or greater impairment of health due to his gastrointestinal disability.  His disability picture does not approximate the criteria for a schedular rating higher than the 10 percent already assigned.  Those criteria contemplate his symptomatology and disability level, which is essentially regurgitation, pyrosis and regurgitation so referral for extraschdular consideration is not indicated.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The RO has rated disability due to the Veteran's sinusitis under the criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6513, which directs the rater to rate under the General Formula for sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  38 C.F.R. § 4.97.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.  

In his February 2009 notice of disagreement, the Veteran stated that his service treatment records showed tenderness, scarring, and sinusitis and that he had constant purulent discharge.  In his December 2008 substantive appeal, he stated that even though he had undergone surgical treatment, he still had headaches, pain, and tenderness of the affected sinus as well as purulent discharge and crusting.  During the hearing before the undersigned, the Veteran testified that he takes Flonase, a saline wash, Claritin, Allegra D, and any other products to kind of open up his sinuses.  August 2010 hearing transcript at 11.  He stated that he sleeps only three or four hours per night due to a combination of the effects of his headache and sinusitis.  Id. at 12.  

Noted in the May 2008 QTC examination report is the Veteran's report that he has constant sinus problems which incapacitated him as often as 3 times per week with each incident lasting for 2 weeks, that he had purulent discharge, pain, crusting, and wheezing, and that since his nasal surgery in 2008 he had difficulty breathing and nosebleeds.  

Physical examination revealed that he has sinusitis.  The clinician notes that a CT from December 2007 was abnormal in that it showed post-surgical changes of the sinuses with residual regions of mucosal thickening and either retained mucous secretions or potentially small mucocele in the dependent portion of the right maxillary sinus. Within a posterior let ethmoidal sinuses there is a rounded low density focus likely representing retained or possibly small polyp given his history.  

During the 2009 examination, the Veteran reported that since his 2008 surgery he had constant draining, crusting and scabbing.  Physical examination of his nose, sinus, and mouth revealed mildly erythematous turbinates with no evidence of obstruction in the nostrils, no purulent discharge, no crusting, no tenderness along the frontal or maxillary sinus regions.  

As to the Veteran's report that his sinusitis results in purulent discharge and pain and that this occurs constantly, the Board must weigh his reports against the treatment records and examination reports.  Although the examiners did not find evidence of purulent discharge on examination and such is not listed six or more times in a year in the treatment records, these are not symptoms that the Board finds one would necessarily seek treatment for, particularly if the symptoms were present on a regular basis.  The evidence submitted by the Veteran, both his statements and that of lay witnesses, tends to show that he does have headaches more than six times per year.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran has had six or more non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  Hence, a 30 percent rating is warranted for disability due to his sinusitis.  

Neither service treatment records nor post service treatment records document that the Veteran's sinusitis has required bedrest any time since he filed his claim for service connection for this condition.  

As between the Veteran's report that he has been incapacitated by his sinusitis and the treatment records, the Board finds the treatment records more probative as to whether he has had an incapacitating episode due to his sinusitis at any time since he filed his claim.  This is because, if his sinusitis had required bed rest, the Board would expect a notation of such by a medical professional.  Similarly, there is no clinical evidence of 4 to 6 week treatments with antibiotics during the course of his claim and appeal.  Again, given that antibiotics require a prescription, the Board would expect to find a notation in the treatment records of such.  

Based on the above analysis, the Board finds that the preponderance of the evidence shows that disability due to the Veteran's sinusitis does approximate the schedular criteria for a 30 percent rating but does not approximate the criteria for a rating higher than 30 percent.  His described symptomatology and the level of his disability is contemplated by the schedular criteria under which he is rated.  There are no symptoms that he has reported or have been found on examination or during treatment that do not fit into the schedular criteria.  Referral for extraschedular consideration is therefore not indicated.   There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Plantar fasciitis

The RO has evaluated the Veteran's bilateral plantar fasciitis under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5276, for flat feet.  Under the facts of this case, the Board finds no other appropriate criteria.  Under that criteria, a noncompensable rating is appropriate where the disability is mild, with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted where there are moderate symptoms, including the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  Id.  A 30 percent rating is warranted for severe symptoms bilaterally, including objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  

Where functional loss is alleged due to pain upon motion, § 4.40  must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In his February 2009 notice of disagreement, the Veteran contended that his service treatment records showed a history of foot pain and that arch support and pain medication did little to ease the pain.  In his December 2008 substantive appeal, he reported that his condition had gotten worse and that the pain and tenderness made it impossible to stand for any reasonable period of time.  

During the August 2010 hearing before the undersigned, the Veteran testified that pain in his feet prevents him from standing for long periods of time and that sometimes the pain radiates into his legs and back.  August 2010 hearing transcript at 13.  He specified that after about 30 or 40 minutes of standing it feels like his foot falls asleep and then the bottom of his feet feels sticky.  Id. at 14.  He testified that while this disability does not affect his ability to walk for short distances, his job is all walking and standing.  Id.  He reported that he does have shoe inserts that help but it depends on the shoes because the inserts make some of his shoes too tight, and he has to buy larger size shoes and is unable to wear tennis shoes.  Id. at 15.  

The May 2008 QTC examiner noted the Veteran's report that he has pain in the bottom of his feet of level 7 out of 10, elicited by running and standing, relieved by medication and elevating his feet, and that he treats the condition with shoe inserts.  Physical examination revealed no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation of either foot.  Gait was within normal limits,  Neither pes planus nor pes cavus were present.  There was no limitation with standing or walking and he did not require any type of support for his shoes.  X-rays were within normal limits.  Diagnosis was bilateral plantar fasciitis and the examiner commented that shoe inserts resulted in improvement of symptoms.  

In the August 2008 examination report, it was noted that the Veteran reported sharp pain in the plantar aspects of his both feet of 7 on a scale of 10, that this was precipitated by walking, running, or standing too long, and that the condition was alleviated by rest.  The Veteran reported that he walked or ran two to three times per week, about one and one half to two miles on a treadmill.  He also reported that he had no swelling, warmth, or redness, but that he had fatigability and lack of endurance as to both feet.  He reported that he used arch supports two to three times per week with apparent good effect.  As to the effect on his functioning, the reported that he avoided prolonged standing and wearing safety shoes at work was bothersome.  

Physical examination revealed no swelling, erythema, tenderness or functional limitation in walking or standing.  There was no objective evidence of abnormal weightbearing or edema, weakness or instability.  There was no pain on manipulation.  There was evidence of mild pes planus.  These findings were the same for each foot.  

Post service treatment records include no reports involving the Veteran's feet.  

The preponderance of the evidence is against a finding that the Veteran's bilateral plantar fasciitis approximates the schedular criteria for a compensable rating.  None of the criteria for a compensable rating are present in this case.  The Board has considered whether 38 C.F.R. § 4.40 is for application but finds that it is not.  In this regard, the Veteran has reported that shoe inserts relieve his condition and has reported that he runs from one to one and one-half miles on a treadmill.  All findings with regard to pain during examination were negative.  That he has some symptoms of his plantar fasciitis and that there is some functional limitation, in that he cannot run more than a mile and one-half or stand for extended periods, does not place his disability into the category where a compensable rating is warranted.  Of note is that § 4.40 states "a part that becomes painful on use must be regarded as seriously disabled."  Under the facts of this case and given the extent of use that is necessary for pain to become a problem for the Veteran, it cannot be said that his feet are seriously disabled.  Moreover, the schedular criteria anticipates some disability for the Veteran's condition as the criteria specifically states that where disability is mild and is relieved by built-up shoe or arch support a compensable rating is appropriate.  The facts place the Veteran's disability squarely in that category.  The schedular criteria, § 4.40 and Diagnostic Code 5276, contemplate all symptoms and level of disability reported by the Veteran or found by examination and therefore referral for extraschedular consideration is not indicated.  

Because the preponderance of evidence is against assigning a compensable rating for disability due to the Veteran's bilateral plantar fasciitis, the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of notice provided the Veteran in April 2008 that fully addressed all notice elements and was provided prior to the initial RO decision in this matter.  Additional notice at to the specific criteria for rating each of his service-connected disabilities was provided the Veteran in March 2009.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and afforded the Veteran adequate examinations in May 2008 and August 2009.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for residuals of a head injury is denied.  

Service connection for chest pain is denied.  

A 30 percent disability rating for sinusitis status post surgery is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A compensable disability rating for headaches is denied.  

A compensable disability rating for bilateral plantar fasciitis is denied.  

A disability rating higher than 10 percent for hiatal hernia with esophagitis and gastroesophageal reflux disease is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


